DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/18/2018, 01/18/2019, and 08/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0096] line 8 reads: “330 L”. This should be corrected to read “330L”.
Paragraph [00113] line 2 reads: “separated a distance from the spacer body by a distance”. This should be corrected to read “separated a distance from the space body”.
Appropriate correction is required.
Claim Objections
Claim 6 reads: “the first fastener hole is disposed directly vertically above the second fastener hole”. Examiner interprets the applicant to have meant “the first fastener hole is 
Claim 17 lines 2-3 read: “separated a distance from the spacer body by a distance”. This should be corrected to read “separated a distance from the space body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a board" in line 12.  It is unclear if “a board” in line 12 is the same as “at least one board” in line 1. For purposes of examination, it is considered to be the same as “at least one board” in line 1.
Claim 3 recites the limitation "a board" in line 4. It is unclear if “a board” in line 4 is the same as “at least one board” in claim 1 line 1. For purposes of examination, it is considered to be the same as “at least on board” in line 1.
Claim 4 recites the following limitations 

 “a rear surface” in line 3. It is unclear if “a rear surface” in line 3 is the same as “a rear surface” in claim 1 lines 4-5. For purposes of examination, it is considered to be the same as “a rear surface” in claim 1 lines 4-5.
Claim 11 recites the limitations “the first and second cleats” in line 2. “the first and second cleats” are not previously mentioned in any claim that claim 11 depends from. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “a pressure foot” in line 2. It is unclear if “a pressure foot” in line 2 is the same as “at least one downwardly facing projection” in claim 12 lines 12-13. For purposes of examination, it is considered to be different than “at least one downwardly facing projection” in claim 12 lines 12-13.
Claims 1 and 12 first recite “at least one board to a support” as part of an intended use for a fastener unit in line 1. However, claims 1, 3-4, 8, 12, and 16-19 go on to set forth a plurality if details directed to the at least one board and a support, as well as positively reciting the board at least in claim 1 line 12, and claim 12 line 7. It is therefore unclear from the claims whether the applicant is intending to claim the subcombination of fastener unit of the combination of the fastener unit and the board and support. For purposes of examination, examiner interprets the claims as being directed to the subcombination of the fastener unit, given the preamble of claims 1-18. 
Claims 2, 5-7, 9-10, 13-15, and 20 are rejected based on its dependency to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 9531319 B2 (Brauntstein et al).
Regarding claim 1, Braunstein et al teaches a fastener unit (Fig. 5) adapted to secure at least one board to a support, the fastener unit comprising: 
a spacer body (ref. 115a, 115b, and 117) defining a first fastener hole (ref. 119) having an upper portion (portion of ref. 119 that can be seen in Fig. 5) having a first dimension (the upper diameter of the hole has a dimension greater than zero) and a lower portion (portion of ref. 119 that cannot be seen in Fig. 5), the spacer body including a front surface and a rear surface with a spacer body thickness defined there between (see annotated Figure 5 below); 

a first joist leg and a second joist leg extending downward from the spacer body (see annotated Figure 5 below) and configured to straddle and clampingly engage a joist (see Fig. 9D); and 
a grip element (ref. 103) joined with the spacer body, the grip element defining a second fastener hole (ref. 113) aligned with the first fastener hole, the grip element being downwardly extending (see ref. 103 extend downward in Fig. 5) and configured to engage a groove of a board (see Fig. 9G).

    PNG
    media_image1.png
    786
    742
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.
Regarding claim 2, Braunstein et al teaches at least one of the first and second joint legs (see annotated Figure 5 above) is joined with the spacer body (ref. 115a, 115b, and 117) at a fracturable joint (see annotated Figure 5 below), so that at least one of the first and second joint legs can be manually broken off from the spacer body (the joist legs will fracture at this 

    PNG
    media_image2.png
    378
    565
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5.
Regarding claim 3, Braunstein et al teaches a stabilizer bar (see annotated Figure 7 below) extending from the first joist leg (see annotated Figure 5 above) a predetermined distance, - 54 - wherein the stabilizer bar includes an upper surface (top of stabilizer bar) configured to engage a bottom surface of a board while the grip element (ref. 103) is engaged with the groove of the board, wherein the stabilizer bar extends parallel to the grip element (see annotated Figure 9F below, stabilizer bar and grip element are shown as parallel).

    PNG
    media_image3.png
    655
    819
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 7.

    PNG
    media_image4.png
    477
    819
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 9F.

Regarding claim 4, Braunstein et al teaches the grip element (ref. 103) includes a first end distal from a front surface of the spacer block and a second end distal from a rear surface of the spacer block, wherein the first end and the second end each include at least one pressure foot (ref. 116b and ref. 116a) forming a lower surface of the grip element configured to engage a lower surface of the groove (see Fig. 9G, and annotated Figure 5 below), wherein the grip element includes an upwardly recessed surface between the at least one pressure foot and the spacer body (see annotated Figure 9B below), the upwardly recessed surface configured to be distal from the lower surface of the groove when the at least one pressure foot engages the lower surface of the groove (see recessed surface is distal from the lower surface of the groove in Fig. 9G).

    PNG
    media_image5.png
    394
    610
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 5.

    PNG
    media_image6.png
    579
    661
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 9B.
Regarding claim 6, Braunstein et al teaches the first fastener hole (ref. 119) is disposed directly vertically below the second fastener hole (ref. 113, see Fig. 5).
Regarding claim 9, Braunstein et al teaches the grip element (ref. 103) is a channel that opens toward a lower surface of the spacer block (see annotated Figure 5 below), wherein the spacer block defines a recess extending from the front surface to the rear surface of the spacer block (recess located between ref. 115a and ref. 115b), wherein the grip element extends 

    PNG
    media_image7.png
    668
    821
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 5.
Regarding claim 10, Braunstein et al teaches the grip element (ref. 103) includes a first end and a second end (seen in annotated Figure 5 above), wherein the first end projects forward of the front surface of the spacer body, wherein the second end projects rearward of the rear surface of the spacer body (Fig. 9B), wherein the grip element is a C-shaped channel (seen in annotated Fig. 5 above), wherein the C-shaped channel includes first and second cleats 

    PNG
    media_image8.png
    429
    841
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 6B.
Regarding claim 11, Braunstein et al teaches the first and second cleats form downwardly extending first and second pressure feet adjacent the first end, wherein the first and second pressure feet form a lower surface of the grip element (see annotated Figure 6B above), wherein the grip element (ref. 103) includes a recessed surface that is disposed above the lower surface between the first and second pressure feet and the spacer body (see annotated Figure 9F below).

    PNG
    media_image9.png
    529
    623
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 9F.
Regarding claim 12, Braunstein et al teaches a fastener unit (Fig. 5) adapted to secure at least one board to a support, the fastener unit comprising:
a spacer block (ref. 115a, 115b, and 117) defining a first fastener hole (ref. 119) configured to receive a fastener (ref. 104) therein, the spacer block including a front surface, an opposing rear surface (seen in annotated Figure 5 above) , a first side surface and a second side surface opposite the first side surface (seen in annotated Figure 7 below), the spacer block having a thickness extending from the front surface to the rear surface (seen in annotated 
a grip element joined (ref. 103) with the spacer block, the grip element disposed in the recess, the grip element defining a second fastener hole (ref. 113) aligned with the first fastener hole of the spacer block, the grip element configured to fit in and engage a first groove defined by the first board (see in Fig. 9G that ref. 103 engages a groove), the grip element having at least one downwardly facing projection (ref. 116a or ref. 116b), - 57 – 
wherein the spacer block includes a first resilient compression element (ref. 120a) extending outwardly from the first side surface and a second resilient compression element (ref. 120b) extending outwardly from the second side surface (see annotated Figure 7 below).

    PNG
    media_image10.png
    579
    1180
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 7.
Regarding claim 13, Braunstein et al teaches at least one of the first resilient compression element (ref. 120a) and the second resilient compression element (ref. 120b) is joined with the spacer block (ref. 115a, 115b, and 117) at a fracturable joint (see annotated Figure 5 above) such that the at least one of the first and second resilient compression elements can be selectively broken off and removed from the spacer block (the resilient compression element will fracture at this point when a large enough force is exerted on the resilient compression element, allowing the resilient compression element to be manually broken off).
Regarding claim 14, Braunstein et al teaches the first resilient compression element (ref. 120a) is a first joist leg, wherein the second resilient compression element (ref. 120b) is a second joist leg, wherein a first stabilizer bar extends from the first joist leg a predetermined distance, wherein a second stabilizer bar extends from the second joist leg the predetermined distance, wherein the first and second stabilizer bars are disposed at a common level, below the spacer body (see annotated Figure 7 above).
Regarding claim 15, Braunstein et al teaches each of the first (ref. 120a) and second joist legs (ref. 120b) each include outwardly extending portions that extend away from the spacer body, wherein the first and second stabilizer bars are joined with the respective outwardly extending portions (see in annotated Figure 7 above that the joist legs extend outwardly and the stabilizer bars are joined thereto).
Regarding claim 16, Braunstein et al teaches the first resilient compression element (ref. 120a) is configured to be placed adjacent a first side of a joist, wherein the second resilient compression element (ref. 120b) is configured to be placed adjacent a second side of a joist, 
Regarding claim 17, Braunstein et al teaches the grip element (ref. 103) includes a pressure foot (see annotated Figure 6B above) separated a distance from the spacer body (see annotated Figure 9B below), wherein the distance is configured to set the pressure foot inward from a side surface of the first board (see the pressure foot set inward in Fig. 9G), beyond a slanted wall of the first board disposed under the groove, whereby a predetermined force can be distributed through the pressure foot to a bottom surface of the first board without tipping the first board (it is understood that if there was a slanted wall in Fig. 9G and the pressure foot was set inward, beyond the slanted wall, a force could be applied without tipping the board).

    PNG
    media_image11.png
    823
    745
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 9B.
Regarding claim 18, Braunstein et al teaches the spacer body (ref. 115a, 115b, and 117) is a timing spacer body that extends downward below the grip element (ref. 103) a preselected distance (see in Fig. 9C that the spacer body extends below the grip element) such that when 

    PNG
    media_image12.png
    677
    748
    media_image12.png
    Greyscale

Figure 12. Annotated Figure 9E.
Regarding claim 19, Braunstein et al teaches a method of using a fastener unit (Fig. 5) comprising:- 59 – 
providing a fastener unit including a fastener (ref. 104), a spacer body (ref. 115a, 115b, 117) defining a first fastener hole (ref. 119) therethrough, a longitudinal axis, a grip element 
placing the fastener unit adjacent a joist (ref. 114); 
inserting the grip element into a first groove of a first board (grip element can be seen inserted into a groove in Fig. 9G); and 
advancing the fastener through the first fastener hole of the spacer body and through the grip element (in order to correctly use the fastening unit, the fastener must be extended through the grip element and the spacer body), 
wherein a head of the fastener forces the grip element into engagement with the first groove (it can be seen in Fig. 9F and Fig. 9G that the head of the fastener pushes the grip element into engagement), thereby urging the first board toward the joist (it is understood that the grip element pushes on the groove of the board in order to urge the board toward the joist).
Regarding claim 20, Braunstein et al teaches the grip element (ref. 103) defines a second fastener hole (ref. 113), wherein the fastener advances simultaneously through both the first fastener hole and the second fastener hole during the advancing step (the fastener must be inserted through both fastener holes simultaneously until engagement of the fastener head begins).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9531319 B2 (Brauntstein et al) in view of US 20030101673 A1 (Forbis et al) . 
Regarding claim 5, Braunstein et al teaches the first fastener hole lower portion has a second diameter (the first fastener opening ref. 119 has an upper opening seen in Fig. 5, and a lower opening that cannot be seen in Fig. 5, both openings are of the same dimension due to the hole not being tapered), wherein the threaded fastener includes a tip disposed in the lower portion of the first fastener hole (a tip of the threaded fastener is disposed in the lower portion of the first fastener hole when the fastener passes through the first fastener hole), but does not expressly disclose the first fastener hole lower portion has a second diameter that is less than 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Braunstein et al such that it comprises the first fastener hole lower portion having a second diameter that is less than the first dimension in order to allow for a larger initial hole opening, making the insertion of fasteners into the hole opening easier and less time consuming.

    PNG
    media_image13.png
    707
    797
    media_image13.png
    Greyscale

Figure 13. Annotated Figure 1A.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9531319 B2 (Brauntstein et al). 
Regarding claim 7, Braunstein et al teaches the grip element (ref. 103) is disposed in a correspondingly shaped grip element recess (recess between ref. 115a and ref. 115b) defined by the spacer body (ref. 115a, 115b, and 117), wherein the spacer body is constructed from a polymeric material (see column 8 lines 44-47), but does not expressly disclose the grip element is constructed from metal. Braunstein et al does not disclose any functional or structural significance as to the material of the grip element; however the grip element does provide a clamping force on the spacer body and in the board groove (seen between Fig. 9F and Fig. 9G). 
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener unit of Braunstein et al such that the grip element is made of metal so that the grip element can provide sufficient clamping force on the board groove and the spacer body when the fastener is tightened, since Braunstein et al does not disclose any function or structural significance as to the material of the grip element, and it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the material of the grip element based on the desired clamping performance without resulting in significant deflection.
Regarding claim 8, Braunstein et al teaches the spacer body thickness (see annotated Figure 5 above) is configured so that the spacer body can establish a gap between the first board (ref. 106a) and the second board (second board is ref. 106b, see Fig. 9G), wherein the gap is equal to or greater than a diameter of a head of the fastener (seen in Fig. 9G), but does not expressly disclose a gap between the first board and the second board (see Fig. 9G) of at least 0.200 inches. Braunstein et al does not disclose any functional or structural significance as to the structural gap between the first board and the second board; however Braunstein et al does disclose that the gap is greater than the diameter of the head of the fastener (seen in Fig. 9F).
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the gap between the boards when the boards are placed against the fastener unit) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the gap between the boards of Braunstein et al such that a gap between the first board and the second board is at least 0.200 inches to ensure the ability to fasten the fastener unit after the boards have been placed together, since Braunstein et al does not disclose any functional or structural significance as to the structural gap between the boards, and it has been held that discovering the optimum or working ranges involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the gap width based on the desire to adjust the fastener after the boards are placed together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZAH/Examiner, Art Unit 3678     

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678